May     14,   1974
           !

The Honorable Ron Jackson                        Opinion No.   H-   302
Acting Executive   Director
Texas Youth Council                              Re:   The meaning of mentally
201 E. 14th Street      .                              ill and feeble-minded  as
Austin, Texas 78701                                    used in Section 30 of
                                                       Article  5143d, V. T. C. S.
Dear Mr.   Jackson:

    Article  5143d. Vernon’s  Texas Civil Statutes,    creates the Texas Youth
Council “to administer   the state’s correction  facilities  for delinquent
children.   . . . ” (Sec. 1). Section 30 of the Article provides:

             ‘Whenever    the Youth Council finds that any
        delinquent child committed to it is mentally ill,
       .feeble-minded     or an epileptic,   the Youth Council
        shall have the power to return such child to the
        court of original jurisdiction     for appropriate
        disposition   or shall have the power to request
        the court in the county in which the training
        school is located to take such action as the con-
        dition of the child requires.      In no case will the
        Youth Council upon the determination        of such a
        finding related to any such child cormm ‘tted to its
        custody delay returning the child to the committing
        county or make application to the proper court for
        appropriate    handling of the case beyond the mini-
        mum time necessary        for the removal of the child
        from its facilities   in accordance    with law. ”

    You have asked us to define   “mentally       ill” and “feeble-minded”   as used
in that section.

     Article   5143d was enacted in 1957 (Acts 1957, 55th Leg.,  ch. 281, p. 660).
Title 59 of the Texas Statutes is entitled “Feeble   Minded Persons”.     However,
Articles    3867 and 3871, which dealt generally  with the commitment    of SO-
called “feeble-minded”     persons,  have been replaced by The Mentally



                                     p.   1404
The Honorable    Ron Jackson,   page 2      (H-302)




Retarded Persons Act, Article     3871b. V. T. C. S., infra, and The Mental
Health and Mental Retardation Act, Articles      5547-201    to 5547-204,
V. T. C. S., infra.  None of those Articles   define “feeble-minded”      and
the term now appears orly in Article 3871a.       V. T. C. S., which refers
to “a State school for the feeble-minded    or mentally retarded, ” still
without defining “feeble-minded.   ”

    While the terms “mentally      ill”,  “feeble-minded”,     and “mentally
retarded” are obviously not synonymous          terms, ‘and there exists a real
need of legal refinement    of them, we believe that, for the purposes of
your inquiry.    the term “feeble-minded”      was probably used to denote
the concept of mentally retarded.        For example,     the Family Code,
V. T. C. S., treats mentally ill children in Sec. 55.02 and mentally
retarded children in Sec. 55.03.         And compare Articles      5547-4 and
5547-201,    V. T. C.S.

    Article 5547-4.  V. T. C. S. , the definition section of The Mental Health
Code does not define “mentally     retarded”.    It does define “mentally ill
person” as:   ” . . . a person whose mental health is substantially       im-
paired . . . ”

       The Mentally    Retarded Persons Act,       Article   3871b.   V. T. C.S.,   in
its   Sec. 3(l) defines a “mentally  retarded      person”   as:

         11 . . . any person,  other than a mentally ill person,
         so mentally deficient from any cause as to require
         special training,  education,  supervision, treatment,
         care or control for his own or the community’s
         welfa.re. ”

     In The Texas Ment.al Health and Retardation Act,       Article  5547-201.
V. T. C. S., et seq.,   the same term is defined in substantially     the same
language.    The Texas Education Code, Sec. 26.01,      in connection with pro-
v;s;uns for rehabilitation   districts, defines a “mentally   retarded person”
as

          ,* . . . any person  six years of age or older, who.
          because of retarded intellectual  development,   cannot
          be educated safely  and adequately in the public schools




                                       p.   1405
.   l




        The Honorable   Ron Jackson,    page 3    (H-302)




               with normal children or in readily accessible
               training institutions in the hone environs of such
               person,  but who may be expected to benefit from
               special education or training facilities   designed to               ’
               make him economically     useful and socially   adjusted.        ”

             We therefore answer your question that “mentally ill:’ as used in
        Article 5143d, V. T. C. S., refers to those persons     whose mental health is
        substantially  impaired.   “Mentally    retarded” on the other hand, refers to
        those whose mental development       is deficient to the degree that they need
        special education,   care and treatment     but who, with such special edu-
        cation, care, and treatment may become productive members            of society.

                                    SUMMARY

                   “Feeble-minded,     ” as used in Article    5143d,
               V. T. C. S., Sec.   30. authorizing   the Youth   Council
               to return mentally-ill    or feeble-minded    children,   is
               probably used to denote one who is “mentally         re-
               tarded”,   which is defined by statute as a deficiency
               in mental development.       “Mentally ill”,   on the other
               hand, means substantial impairment         of mental health.

                                                         Very   truly yours,




                                                         Attorney   General    of Texas




        Opinion Committee



                                             p.   1406